DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,161,706. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are generic to all that is recited in the patent claims.  In other words, the patent claims fully encompass the subject matter the application claims and therefore anticipate the application claims.  Since the applications claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.  Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated (fully encompassed) by the patent claims, the application claims are not patentably distinct from the patent claims, regardless of any additional subject matter present in the patent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 20, 21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scalf (US Patent Application Publication 2018/0058794). Scalf discloses a bipod leg deployment assembly comprising: a housing; a leg assembly comprising two cutouts (130), and having a deployed and a stowed position, wherein each of the two cutouts is one of a conical or cylindrical cutout; a leg deployment pivot axis (at 116) around which the leg assembly rotates when moved from the deployed position to the stowed position, and wherein the two cutouts are proximal the leg deployment pivot axis; and a bipod leg deployment lock (118, 119, 43 and 44) shaped to engage with a first of the two cutouts when the leg assembly is in the deployed position and shaped to engage with a second of the two cutouts when the leg assembly is in the stowed position.

With regards to claim 21. The bipod leg deployment assembly of Claim 20, wherein the leg assembly has a curved edge maintaining a first distance from the leg deployment pivot axis, and wherein the leg assembly can rotate and the curved edge can clear a length extending along a longitudinal axis of the bipod leg deployment lock when the bipod leg deployment lock is depressed. (Fig. 7)
With regards to claim 23.  The bipod leg deployment assembly of Claim 18, further comprising a pivot/cant assembly (via 20R) pivotally coupled to a top of the housing, and comprising a firearm interface shaped to cant relative to the housing.
With regards to claim 24. The bipod leg deployment assembly of Claim 23, wherein the pivot/cant assembly further comprises a pivot block (25) arranged between the housing and the firearm interface and being pivotally and removably coupled to the housing.
With regards to claim 25. The bipod leg deployment assembly of Claim 18, wherein, when the leg assembly is in the deployed position, the bipod leg deployment lock is shaped to: in a locked state, prevent rotation of the leg assembly toward the stowed position, and in an unlocked state, allow rotation of the leg assembly toward the stowed position; when the leg assembly is in the stowed position, the bipod leg deployment lock is shaped to, in the locked state, prevent rotation of the leg assembly toward the deployed position when less than an unlocking threshold torque is applied to the leg assembly, and in the locked state, allow rotation of the leg assembly toward the deployed position when the unlocking threshold torque, or more, is applied to the leg assembly. (par. 0029, 0031, 0032, 0033)
Allowable Subject Matter
Claims 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 26-36 are allowable over the prior art except for the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or fairly suggest the claimed bipod leg deployment lock comprising: an elongated and cylindrical cross section split into at least two lengths, the lengths extending along a longitudinal axis of the bipod leg deployment lock; a first of the lengths comprising one of a tubular shape or a conical frustum, wherein, when the first of the lengths comprises the tubular shape, it has a first diameter, and wherein, when the first of the lengths comprises the conical frustum, it has a second and a third diameter, the third diameter smaller than the second diameter; and a second of the lengths having a fourth diameter, wherein the fourth diameter is smaller than the first diameter, or wherein the fourth diameter is smaller than the second and third diameters, wherein a shape of the first of the lengths substantially matches a shape of at least one cutout in a leg assembly, wherein each of the at least one cutouts is curved. Furthermore, the prior art of record fails to disclose or fairly suggest the claimed method of deploying a bipod leg, the method comprising: biasing a bipod leg deployment lock away from a bipod housing into a locked state; providing a first length of the bipod leg deployment lock comprising at least a first diameter, the first length being a tubular shape or a conical frustum; providing a first cutout in a leg assembly near a leg deployment pivot axis of the leg assembly, the first cutout shaped to interface with the first length of the bipod leg deployment lock such that the leg assembly is unable to rotate when the bipod leg deployment lock is in the locked .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641